16DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
1b.	Claims 1-28 are pending and under consideration. 

Priority:
1c.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement:

2.	The information disclosure statements filed on 11/06/2020; 11/17/2020; 11/25/2020; 12/09/2020; 01/22/2021; 02/24/2021; 04/06/2021; 04/27/2021; 06/16/2021 (2); 07/09/2021; 08/06/2021; 09/03/2021; 09/18/2021; 12/14/2021; 01/13/2022; 02/10/2022; 04/05/2022; 04/19/2022 (2); 06/24/2022 have been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits

Reasons for Allowance:
3.	The instant claims are drawn to a method for enhancing the efficacy and/or tolerability of a grass allergen specific subcutaneous immunotherapy (SCIT) regimen in a subject having a grass allergy, the method comprising administering to the subject prior to the start of the SCIT regimen, one or more doses of an IL-4 receptor antibody, dupilumab. The specification teaches that dupilumab dosing started prior to SCIT dosing as shown in Table 2, (0127) (see also pages 31-32, 0114-0117). In this Phase 2a clinical trial, administration of dupilumab as an adjunct to SCIT resulted in a marked improvement in safety and tolerability as compared to SCIT alone, (0147, table 4).


Closest Prior Art:	 
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
4a.	ClinicalTrials.gov Identifier: NCT03558997, first posted on 15 June 2018, teaches a method of assessing whether 16 weeks of treatment with dupilumab as an adjunct to Timothy Grass Subcutaneous Immunotherapy (SCIT) improves upon the efficacy of Timothy Grass SCIT to reduce provoked allergic rhinitis symptoms, as measured by Total Nasal Symptom Score (TNSS) after nasal allergen challenge (NAC) with Timothy Grass extract at week 17. The reference also teaches assessing changes in serum Timothy-grass-specific immunoglobulin G4 (IgG4), serum Timothy grass-specific immunoglobulin E (IgE), and ratio of serum Timothy Grass-specific IgG4 to IgE over 16 weeks of treatment with dupilumab + SCIT as compared to SCIT monotherapy. However, the reference does not teach that dupilumab is administered prior to the start of SCIT or the dosages and regimen recited in instant claims 5-8. 
4b.	Chaket et al, (Journal of Allergy and Clinical Immunology; 2016;137:452-461, cited on the IDS of 04/19/2022) teaches that the combination of anti-IL-4, (VAK694) with SCIT provided no additional benefit over SCIT alone in suppressing the allergen-induced skin allergen-induced skin late-phase response, (LPR), see abstract.
4c.	DUPIXENT, Highlights of Prescribing Information, (2017), information reference teaches that dupilumab, (DUPIXENT) comes in a single dose pre-filled syringe or pre-filled pen, (see pages, 1-3, 9, 14). 

Conclusion:
5.	Claims 1-28 are allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        28 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647